United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2370
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                   Walter Raul Villa

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Sioux City
                                  ____________

                             Submitted: March 16, 2016
                               Filed: March 21, 2016
                                   [Unpublished]
                                   ____________

Before GRUENDER, ARNOLD, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      After the district court1 accepted Walter Villa’s guilty plea to a federal drug-
conspiracy charge, the presentence report (PSR) recommended a career-offender

      1
      The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa.
Guidelines range of 262-327 months in prison. Villa objected to the career-offender
designation, but, before sentencing, the parties reached an agreement under which
Villa stipulated that he was a career offender. At sentencing, the court denied Villa’s
motion for a downward variance and sentenced him to 262 months in prison and five
years of supervised release. Villa appeals, and his counsel moves to withdraw under
Anders v. California, 386 U.S. 738 (1967), contending that the sentence is
unreasonable. In a pro se supplemental filing, Villa argues that counsel was
ineffective and that Villa should not have been sentenced as a career offender.

       Having carefully reviewed the sentencing transcript, we find nothing to suggest
that the district court abused its discretion in sentencing Villa, and we conclude that
his bottom-of-the-range sentence is reasonable. See United States v. Callaway, 762
F.3d 754, 760 (8th Cir. 2014) (discussing appellate presumption of reasonableness);
United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc) (appellate
review of sentences). As to Villa’s pro se arguments, he may not challenge his
career-offender designation because he stipulated before sentencing that he was a
career offender, see United States v. Burnette, 518 F.3d 942, 946 (8th Cir. 2008);
United States v. Nguyen, 46 F.3d 781, 783 (8th Cir. 1995), and we will defer any
ineffective-assistance claim to 28 U.S.C. § 2255 proceedings where the record can
be sufficiently developed, see United States v. Looking Cloud, 419 F.3d 781, 788-89
(8th Cir. 2005). Finally, having independently reviewed the record pursuant to
Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues.

      The judgment is affirmed, and we grant counsel’s motion to withdraw.
                     ______________________________




                                         -2-